DETAILED ACTION
	For this Office action, Claims 1-3 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the waste liquid supplied to the spray water seal type pump”, which lacks established antecedent basis.  Claim 1, upon which Claim 3 is dependent, only recites that a spray together with air is processed or sucked by the spray water seal type pump; instead, the limitation establishing that waste liquid is supplied to the spray water seal type pump is recited in Claim 2.  Applicant is urged to address this issue in the response to this office action, wherein changing the dependency of Claim 3 to Claim 2 or an amendment to Claim 1 establishing that waste liquid is supplied to the spray water seal type pump will overcome this ground of rejection.  For purposes of this examination, the examiner will assume Claim 3 is dependent on Claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Fujita et al. (herein referred to as “Fujita”, US Pat Pub. 2018/0072600).
	Regarding instant Claim 1, Heiss discloses a waste liquid treating apparatus for purifying a waste liquid discharged from a processing apparatus (Abstract; Figure 1; water purifier for producing safe water from any source), the waste liquid treating apparatus comprising:  a waste liquid accommodating tank that accommodates a waste liquid discharged by the processing apparatus (Figure 1; Paragraph [0033]; storage reservoir 14); a waste liquid filter unit that filters the waste liquid in the waste liquid accommodating tank to purify the waste liquid into fresh water (Figure 1; Paragraph [0033]; ultrafiltration system with modules 18 and 19); a fresh water reservoir tank that reserves the fresh water obtained by filtering the waste liquid by the waste liquid filter unit (Figure 1; Paragraph [0033]; tank 24); a pure water producing unit that purifies the fresh water reserved in the fresh water reservoir tank into pure water (Figure 1; Paragraph [0038]; reverse osmosis membrane modules 33); and a temperature control unit that controls the pure water obtained by purifying the fresh water by the pure water producing unit, to a predetermined temperature (Figure 1; Paragraph [0043]; system is temperature controlled), wherein the pure water controlled to the predetermined temperature is supplied to the processing apparatus (Figure 1; Paragraph [0042]; Paragraph [0043]; temperature controlled water is discharged for consumption or other processes).
	However, Heiss is silent on a spray water seal type pump that sucks a spray together with air in a processing region where a processing unit of the processing 
	Fujita discloses a liquid treatment method and apparatus in the same field of endeavor as Heiss, as it solves the mutual problem of controlling and treating a polluted liquid (Abstract).  Fujita further discloses a spray water seal type pump that sucks a spray together with air in a processing region where a processing unit of the processing apparatus is disposed (Figure 13; Paragraph [0073]; Paragraph [0117]; pump 11 provides water from processing to charge into sealing water reservoir tank; see that system does not operate in a vacuum and pumps “polluted water”, which would comprise amounts of air within the feed flow) and a sealing water reservoir tank that recovers the spray sucked by the spray water seal type pump and reserves the spray as a waste liquid in a manner that enhances the efficiency of the filtration process by recirculating overflow being charged to filter (Figure 13; Paragraph [0117]; pump 12 serves as circulating pump, sealing water reservoir tank in tank 2b adjacent to accommodating tank 2c).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the waste liquid accommodating tank of Heiss by further comprising a spray water seal type pump and a sealing water reservoir tank that reserves water pumped by said pump as taught by Fujita because Fujita discloses such a pump and tank enhances the efficiency of the filtration process by recirculating overflow being charged to the filter (Fujita, Figure 13; Paragraph [0117]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the waste 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/03/2021